DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2017/0307887 to Stenberg et al (Applicant’s submitted prior art).
 	Fig. 10 of Stenberg is reproduced for a reference.

    PNG
    media_image1.png
    682
    975
    media_image1.png
    Greyscale

 	Claim 1. (Original) A structure for use in a waveguide, comprising:
a substrate having a grating layer thereon, wherein a recessed structure is formed in the grating layer, the recessed structure comprising:
a first end: a second end; and a depth, wherein the depth changes from the first end to the second end; and a plurality of channels formed in the grating layer, each channel partially defining a portion of a plurality of grating structures, wherein a depth of the plurality of grating structures changes from the first end to the second end defined by the recessed structure.  See fig. 10 above.
 	

 	Claim 5. (Original) The structure of claim 1, wherein each grating structure has a depth between about 5 nm and about 700 nm.  See ¶0074.
 	Claim 6. (Original) The structure of claim 1, wherein each grating structure is slanted at an angle between about 0 degrees and about 70 degrees. See fig. 10.
 	Claim 8. (Original) A structure for use in a waveguide, comprising:
a substrate 1050 having a grating layer thereon;
a recess formed in the grating layer in a first direction and a second direction, wherein the recess has a depth that changes in the first direction and the second direction to define a three dimensional shape; and
a plurality of channels formed in the grating layer, each channel partially defining a portion of a plurality of grating structures, wherein a depth of the plurality of grating structures changes in the first direction and the second direction as defined by the recess. See fig. 10.
 	Claim 13. (Original) The structure of claim 8, wherein each grating structure has a depth between about 5 nm and about 700 nm.  See ¶0074.
 	Claim 14. (Original) The structure of claim 8, wherein each grating structure is slanted at an angle between about 0 degrees and about 70 degrees. See fig. 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 2-3, 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2017/0307887 to Stenberg et al (Applicant’s submitted prior art).
 	Re claims 2-3, and 9-11, Stenberg discloses every aspect of claimed invention except for the linear or non-linear change of the depth of the grating structures/ a saddle point shaped recess/ positive or negative curvature of the recess.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Stenberg’s device to include the claimed features as needed.  
 	Re claims 7 and 12, Stenberg discloses every aspect of claimed invention except for the claimed range. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2017/0307887 to Stenberg et al (Applicant’s submitted prior art) in view of USPUB 2018/0090296 to Neil et al.
 	Re claims 15-20, Stenberg shows a spin-on process (¶0071) and etching (¶0061) for manufacturing grating structures in shown in fig. 10. Stenberg shows every aspect 
	Claim 17.  (New) The method of claim 15, wherein the recess changes in depth from a first end to a second end. See fig. 10.
  	Re claims 18-19, Stenberg discloses every aspect of claimed invention except for the linear or non-linear change of the depth of the grating structures.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Stenberg’s device to include the claimed features as needed.  
 	Claim 20. (New) The method of claim 17, wherein the depth oscillates from the first end to the second end. See fig. 10 of Stenberg.

	   Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/ELLEN E KIM/Primary Examiner, Art Unit 2883